In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00266-CV

LADEITRA STEWARD, Appellant               §    On Appeal from the 352nd District Court

                                          §    of Tarrant County (352-305799-19)
V.
                                          §    August 29, 2019

LA FRONTERA SOUTH PHASE ONE               §    Opinion by Justice Gabriel
AND THE VILLAS OF LA FRONTERA
SOUTH PHASE ONE HOMEOWNERS
ASSOCIATION, Appellees

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.

                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                        Justice Lee Gabriel